Title: To Alexander Hamilton from Timothy Pickering, 25 February 1799
From: Pickering, Timothy
To: Hamilton, Alexander



(confidential)
Philaa. Feby. 25. 1799.
My dear sir,

This morning I have recd. your favour of the 21st.
We have all been shocked and grieved at the nomination of a minister to negociate with France. There is but one sentiment on the subject among the friends of their country and the real supporters of the President’s administration. Pains have been taken to ameliorate the measure by throwing it into a Commission: but the President is fixed: the Senate must approve or negative the nomination: in the latter event, perhaps he will name Commissioners. I beg you to be assured that it is wholly his own act, without any participation or communication with any of us. It is utterly inconsistent with his late nomination of Mr. King to negociate a commercial treaty with Russia, & of Mr. Smith to negociate a like treaty with the Porte: both these objects will now be defeated. It was by the proffered aid of Russia & Great Britain that we were induced to propose to negociate with the Porte. With respect to St. Domingo, the President will certainly do no act to encourage Touissaint to declare the island independent: but he will doubtless open the commercial intercourse when Dr. Stevens (Consul General) shall certify that privateering is at an end, so that agreeably to the 4th section of the act, the President may consider it safe & for the interests of the U. States to do it.
The foundation of this fatal nomination of Mr. Murray was laid in the President’s speech at the opening of Congress. He peremptorily determined (against our unanimous opinions) to leave open the door for the degrading and mischievous measure of sending another minister to France, even without waiting for direct overtures from her.
I am very truly & respectfully   yours

T. Pickering
Alexander Hamilton Esq

 